Citation Nr: 0301940	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right shoulder, currently evaluated 20 percent.

2.  Entitlement to an increased rating for osteoarthritis of 
the left shoulder, currently evaluated 20 percent.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent.

4.  Entitlement to an increased rating for adenocarcinoma of 
the prostate, status post prostatectomy, currently evaluated 
10 percent.


REPRESENTATION

Appellant represented by:	Veteran's of Foreign Wars of 
the United States 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1951 to 
September 1953 and from October 1955 to November 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for left and right shoulder disorders, hypertension, 
and adenocarcinoma of the prostate, status post 
prostatectomy.

During the pendency of his appeal, the RO awarded increased 
ratings of 20 percent each for the right and left shoulder 
disorders, effective from the date of receipt of the June 
1999 claim.  However, the claims for increased ratings for 
these disorders remain before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In February 2001, the veteran withdrew his claims for 
increased ratings for impotence and conjunctivitis.   These 
matters are, therefore, not before the Board.

In the Notice of Disagreement the veteran filed in April 
2000, he asserted that he had disability due to depression 
which he contended was related to his impotence.  A claim for 
secondary service connection for depression has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from osteoarthritis of the right 
shoulder is manifested by limitation of abduction and flexion 
of the arm to shoulder level, with pain at the extremes of 
motion and moderate pain with all shoulder motion.

4.  The veteran's disability from osteoarthritis of the left 
shoulder is manifested by limitation of abduction and flexion 
of the arm to shoulder level, with pain at the extremes of 
motion and moderate pain with all shoulder motion.

5.  The veteran's disability from hypertension is manifested 
by diastolic blood pressure predominantly below 100 and 
systolic pressure predominantly below 160; the veteran 
requires continuous medication to control hypertension; the 
veteran does not have a history of systolic blood pressure 
above 100.

6.  The veteran's disability from adenocarcinoma of the 
prostate, status post radical proctectomy is manifested by 
subjective complaints of an occasional burning sensation when 
voiding, and complaints of mild urinary frequency with 
awakening to void two times per night, without evidence of 
infections, dilatation, drainage, or recurrence of cancer.

7.  The veteran's voiding dysfunction is not manifested by a 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.


CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2002).

3.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2002).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 
4.10, 4.104 Diagnostic Code 7101 (2002).

5.  The criteria for a rating in excess of 10 percent for 
adenocarcinoma of the prostate, status post radical 
proctectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.115b, Codes 7527-7528 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The veteran contends that his service-connected disabilities 
from right and left shoulder disorders, hypertension, and 
adenocarcinoma of the prostate, status post radical 
prostatectomy have worsened and warrant higher ratings than 
those currently in effect.  For the following reasons and 
bases, the Board concludes that the criteria for higher 
ratings are not met. 

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).

A. Degenerative Arthritis of the Right and Left Shoulders

Service medical records show that the veteran was treated in 
February 1972 for pain in both shoulders.  He reported that 
his symptoms had lasted six or seven years.  An examiner 
noted an impression of mild bursitis.  A treatment note dated 
in April 1973 contains a diagnosis of osteoarthritis of the 
right shoulder.

During a VA examination in April 1974, X-rays of the right 
shoulder showed moderate degenerative osteoarthritic changes 
at the greater tuberosity of the humeral head.  There were 
minimal degenerative changes at the internal aspect of the 
humeral head.  X-rays of the left shoulder showed 
degenerative changes at the greater tuberosity of the 
humerus, to a lesser degree than on the right.  Although the 
examiner reported finding no clinical evidence of arthritis, 
the reported diagnoses included degenerative arthritis of the 
shoulders.

The veteran was granted service connection for degenerative 
arthritis of the shoulders by the RO's June 1974 rating 
decision, which awarded one rating of 10 percent for the 
disability of both shoulders.  By a rating decision dated in 
January 1975, the 10 percent rating was made effective from 
the time of the veteran's separation from service.  

Pursuant to his June 1999 claim for increased ratings for 
arthritis of his shoulders, the veteran underwent a VA 
orthopedic examination in July 1999.  He then denied pain in 
his right shoulder but complained of pain in his left 
shoulder.  He reported difficulty sleeping on his shoulder 
and lifting his arms.  He denied taking pain medication but 
reported having a steroid injection on his right shoulder two 
weeks earlier.  He had been taking Anaprox two times per day 
during the previous year.  Precipitating factors were 
activities such has housework, yard work, or washing his car.  
The veteran denied a history of shoulder surgery, or episodes 
of subluxation or dislocation.  He denied limitations in 
daily activities but indicated that such activities were 
accompanied by pain.  The examiner reported that there were 
no constitutional symptoms of inflammatory arthritis.

Ranges of motion in the right shoulder were:  abduction, 130 
degrees; flexion, 155 degrees; internal rotation, 45 degrees, 
and; external rotation, 90 degrees.  Ranges of motion in the 
left shoulder were:  abduction, 130 degrees; flexion, 145 
degrees; internal rotation, 45 degrees, and; external 
rotation, 90 degrees.  There was pain at the last degree of 
the ranges of motion.  There was objective evidence of mild 
painful motion on all movement of the shoulders.  There was 
no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  There was mild tenderness to palpation of the 
bursa of both shoulders.  X-rays of the shoulders showed 
narrowing of the glenohumeral joint spaces bilaterally, with 
sclerosis of the articular margins and periarticular 
hypertrophic bone production, more severe on the right.  
There were hypertrophic changes along the acromioclavicular 
joint on the left.  The radiologist reported an impression of 
moderate to severe degenerative joint disease of the 
acromioclavicular joints.  The examiner who conducted the 
clinical examination reported diagnoses of degenerative joint 
disease of the shoulders, and moderate to severe degenerative 
joint of the shoulders and calcification by X-ray.

The veteran underwent another VA examination of his shoulders 
in February 2001.  He had moderate pain from palpation of the 
anterior aspects of both shoulders.  He referred to 
occasional pain when sleeping on his right shoulder.  He 
reported that his right shoulder was more symptomatic than 
his left shoulder.  He had been prescribed Naproxen to be 
taken twice daily but the renewal dates of the prescription 
did not indicate usage as prescribed.  He had also undergone 
physical therapy and achieved maximum benefit, after which he 
was discharged from a clinic with instructions for a home 
exercise program.  The veteran reported five flare-ups of 
shoulder pain during the preceding year for which he sought 
treatment at a VA medical center.  He denied a history of 
surgery, and episodes of subluxation or dislocations.  There 
were no constitutional symptoms of inflammatory arthritis.  
He reported that the shoulder disorders interfered with 
activities such as painting his house, mopping the floor, and 
washing the car.  On examination, ranges of motion in the 
right shoulder were as follows:  abduction, 95 degrees; 
flexion, 100 degrees; internal rotation, 45 degrees, and; 
external rotation, 90 degrees.  Ranges of motion in the left 
shoulder were as follows: abduction, 95 degrees; flexion, 125 
degrees; internal rotation, 45 degrees, and; external 
rotation, 90 degrees.  Pain was noted at the extremes of 
motion.  There was evidence of moderate pain with all 
shoulder movements.  There was also severe crepitus.  
Apprehension test of both shoulders was positive.  There were 
no signs of constitutional inflammatory arthritis.  The 
examiner reported a diagnosis of moderate to severe 
osteoarthritis of the acromioclavicular joints and a one-
centimeter soft tissue calcification in the left proximal 
arm, by X-ray taken in July 1999.

VA outpatient treatment records dated in February 2001 show 
that the veteran had complaints of right shoulder pain the 
right shoulder had crepitus.  Abduction was from zero to 95 
degrees.  Flexion was from zero to 100 degrees, external 
rotation was from zero to 45 degrees.  The was no 
instability.  Similar findings were reported during 
subsequent VA outpatient treatment.

The veteran testified in February 2001 that his symptoms from 
arthritis in both shoulders had worsened, and interfered with 
sleeping on his sides and with lifting his arms.  He stated 
that physical therapy provided at a VA medical center did not 
help.  He denied taking medication for his shoulder 
disorders.  

By a decision dated in September 2001, a decision review 
officer granted increased ratings of 20 percent for each of 
the veteran's shoulders, effective from the date of receipt 
of the veteran's claim in June 1999.

The veteran's disability from left and right shoulder 
osteoarthritis has been rated utilizing Diagnostic Codes 5003 
and 5201.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under Diagnostic Code 5201, limitation of motion of the arm 
to elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.

In this case, examinations of the veteran's shoulders have 
consistently shown that he is able to abduct and flex both of 
his arms to at least shoulder level.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 20 percent under Diagnostic Code 5201 have not been met.

The Board has considered the veteran's bilateral shoulder 
disabilities in the context of other diagnostic codes to 
determine if a higher schedular rating is assignable 
utilizing such codes. The medical evidence in the claims file 
does not show that the veteran's shoulder disability is 
manifested by dislocation, subluxation, guarding of all arm 
movements, or ankylosis.  Consequently, Diagnostic Codes 
5200, 5202, and 5203 are not for application in this case.

Based on a review of the entire record, the Board finds that 
the veteran's disabilities from osteoarthritis of the right 
and left shoulders are manifested by limitation of motion to 
shoulder level in abduction and flexion with moderately 
painful motion and pain at extremities of motion on both the 
right and left.  Clinical findings show that he is able to 
raise his arm well beyond 45 degrees from his side.  
Therefore, the Board concludes that the criteria for a rating 
in excess of 20 percent for each shoulder have not been met.

In evaluating the veteran's disabilities at issue, the Board 
has considered all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 directs consideration of painful motion due to 
arthritis. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and 4.59 as 
they relate to the veteran's bilateral shoulder pain, 
including pain with movement.  The Board notes that the 
veteran has had complaints of shoulder pain.  

Based on a review of the entire record, the Board finds that 
the painful motion due to arthritis and limitation of 
shoulder movement do not equate to limitation of motion to 
midway between side and shoulder level or greater, so as to 
support the assignment of a higher rating.  The veteran has 
not complained of symptoms such as more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, 
swelling, deformity or atrophy of disuse, nor are there 
clinical findings of such symptoms.

As discussed above, the veteran's limitations due to pain are 
essentially those of limitation of movement at and above the 
shoulder level, which is contemplated in the current 20 
percent rating.  Accordingly, a higher rating is not 
warranted on the basis of limitation of function due to pain.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's shoulder disabilities, as 
discussed above, do not approximate the criteria for the next 
higher evaluation, as he is able to raise his arms to 
shoulder level.



B.  Hypertension

Service medical records show that the veteran was examined in 
March 1973 because of complaints of vague chest pain.  At 
that time, his blood pressure was 138/100 on the right and 
136/96 on the left.  A treatment note contains an impression 
of hypertension.

During a VA examination in April 1974, the veteran's blood 
pressure was 140/100, 140/94, and 138/94.  An examiner 
reported a diagnosis of mild arterial hypertension.

The veteran was granted service connection for hypertension 
by the RO's January 1975 rating decision.  The associated 
disability was rated zero percent, effective from the time of 
his separation from service.  The RO rated hypertension 
utilizing the former Diagnostic Code 7101.  Under that 
diagnostic code, hypertension was rated 10 percent disabling 
when diastolic pressure is predominantly 100 or more.  A 20 
percent rating was assigned for diastolic pressure 
predominantly 110 or more, with definite symptoms.  Where 
diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms, a rating of 40 percent was 
assigned.  A 60 percent evaluation was assigned where 
diastolic pressure is 130 or more with severe symptoms.

In a July 1995 rating decision, the rating was increased to 
10 percent, effective from the date of receipt of a claim for 
an increased rating filed in November 1993.  The 10 percent 
rating has been in effect since that time.

The veteran's current claim for an increased rating for 
hypertension was filed in May 1999.

Under the regulations that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure which 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

The veteran underwent a VA hypertension examination in 
October 1999.  The examiner noted that the veteran had no 
history of diabetes mellitus or hypercholesterolemia.  There 
was no history of emergency room visits due to chest pain or 
uncontrolled hypertension.  The veteran denied ischemic-type 
chest pain symptoms of congestive heart failure, and 
intermittent claudication.  He was taking daily medication 
for hypertension.  On examination, the veteran's heart had 
regular rate and rhythm.  There were no "extra" sounds.  
The point of maximum impulse was in the midclavicular line.  
The examiner reported that there were no arteriosclerotic 
complications of hypertension.  Three blood pressure readings 
were reported: 140/80; 150/80, and; 140/82.

When the veteran's blood pressure was checked during VA 
outpatient treatment in October 2000, it was 145/85.  When 
his blood pressure was measured in February 2001, it was 
152/98 and 130/90.  During VA outpatient treatment in April 
2001, his blood pressure was 144/69 and 110/70.

The veteran underwent another VA hypertension examination in 
March 2001.  According to the examiner, the veteran's history 
of hypertension had not changed since the October 1999 VA 
examination.  Clinical findings were essentially the same as 
those reported after the prior examination.  The veteran's 
blood pressure measurements were 140/80, 150/82, and 145/82.  
The reported diagnosis was arterial hypertension.

The veteran testified in February 2001 that he had a long 
history of hypertension.  However, he was not knowledgeable 
about his recent or current blood pressure measurements.  He 
testified that he took daily medication for hypertension.  

The Board has reviewed the entire record.  It is apparent 
that the veteran's diastolic blood pressure has been 
predominantly below 90 and his systolic blood pressure has 
been predominantly below 160.  The veteran requires 
continuous medication for the disorder, but he does not have 
a history of diastolic pressure predominantly 100 or more.

Therefore, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for hypertension have 
not been met.  The Board finds that the veteran's disability 
picture from hypertension does not more closely approximate 
the criteria for the next higher schedular rating of 20 
percent, as his diastolic pressure has been consistently 
under 100, and his systolic pressure has been consistently 
under 160.

C.  Adenocarcinoma of the Prostate, Status Post Prostatectomy

Service personal records show that the veteran had active 
duty service in the Republic of Vietnam during the Vietnam 
Era.  He was diagnosed to have adenocarcinoma of the prostate 
in October 1991 at which time he underwent a transurethral 
resection of the prostate.  In March 1992, he underwent a 
radical retropubic prostatectomy.

The veteran was granted service connection for adenocarcinoma 
of the prostate, status post prostatectomy, by the RO's 
September 1997 rating decision.  The associated disability 
was rated zero percent, effective from November 1996.  The 
veteran has appealed the March 2000 rating decision, which 
assigned a rating of 10 percent, effective from the date of 
receipt of the June 1999 claim.  The 10 percent rating has 
been in effect since that time.  


During a VA genitourinary examination in August 1999, the 
veteran reported having five episodes of difficulty voiding.  
He also complained of impotence.  He described his nocturnal 
urinary frequency as twice per night.  He reported having 
normal urinary flow and occasional dysuria.  On examination, 
his abdomen was soft and without masses.  There was a 
suprapubic surgical scar.  His genitalia were normal.  His 
rectum had normal sphincter tone.  There were no masses.  The 
reported diagnoses were carcinoma of the prostate, status 
post radical retropubic prostatectomy, impotence, and episode 
of urinary obstruction after prostate surgery.

The veteran's disability from prostate cancer, status post 
radical prostatectomy, has been rated by the RO utilizing 
Diagnostic Codes 7528 and 7527.  Under Diagnostic Code 7528, 
malignant neoplasm of the genitourinary system is rated 100 
percent.  However, following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the 100 percent rating shall continue until a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the residuals are 
rated on the based of voiding dysfunction or renal 
dysfunction, whichever is predominant.

Under Diagnostic Code 7527, postoperative residuals of 
prostate gland injuries, infections, or hypertrophy are rated 
as voiding dysfunction or urinary tract infection, which ever 
is predominant.  

There is no indication of recurrence of cancer, or of the 
presence of renal dysfunction or urinary tract infection in 
this case.  The predominant feature of the veteran's 
disability picture has been voiding dysfunction manifested by 
complaints of mild urinary frequency.

Under 38 C.F.R. § 4,115a, urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night is rated 10 percent.  A 20 
percent rating is assigned where the daytime voiding interval 
is between one and two hours, or; there is awakening to void 
three to four time per night.  A 40 percent rating is 
assigned where the daytime voiding interval is less than one 
hour, or; there is awakening to void five or more time per 
night.


A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  

The veteran testified in February 2001, that sometime when he 
urinated it gave him a mild burning sensation.  He also 
reported having urinary frequency.  However, he did not 
testify as to the number of times per day or night he had to 
urinate.  He denied being told by any physician that the 
cancer had spread.

The veteran has not asserted, nor does the evidence in the 
claims file otherwise reflect, that he is required to wear 
absorbent material because of a voiding dysfunction.  Rather, 
it appears that, aside from impotence, his only complaint is 
a mild urinary frequency.  During the August 1999 VA 
examination, the veteran gave a history of nocturnal 
frequency of two.  During the most recent VA examination, the 
veteran's urinary frequency was described as mild.

The Board finds that the veteran's disability from 
adenocarcinoma of the prostate, status post radical 
prostatectomy is manifested by subjective complaints of an 
occasional burning sensation when voiding, and complaints of 
mild urinary frequency with awakening to void two times per 
night, without evidence of infections, dilatation, drainage, 
requirement of wearing absorbent material, or recurrence of 
cancer.  Based on such findings, the Board concludes that the 
criteria for a schedular rating in excess of 10 percent have 
not been met or approximated.

II.  Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Since the 1992 
surgery, the veteran has not required frequent 
hospitalization or frequent treatment due to his 
adenocarcinoma of the prostate.  Nor has he required 
hospitalization or frequent treatment for his shoulder 
disorders or hypertension.  The clinical records do not show 
that he has required either extensive treatment or 
hospitalization that would materially interfere with his 
ability to work.  

Moreover, while the symptoms associated with osteoarthritis 
of the shoulders, hypertension and prostate cancer residuals 
could have an adverse affect on the veteran's vocational 
activities, the record does not show an exceptional 
disability picture that would preclude the use of normal 
rating criteria.  The veteran has not demonstrated marked 
impairment of his employment by reason of these disabilities.  

III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
March 2000 rating decision, the April 2000 statement of the 
case, the September 2001 decision review officer's decision 
and supplemental statement of the case, and by a letter from 
the RO dated in October 2002.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's October 2002 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and the statements filed by him.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate VA examinations in connection with all 
of the claims herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

A rating in excess of 20 percent for osteoarthritis of the 
right shoulder is denied.

A rating in excess of 20 percent for osteoarthritis of the 
left shoulder is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for adenocarcinoma of the 
prostate, status post radical prostatectomy, is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

